FILED
                            NOT FOR PUBLICATION                             NOV 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BRENDA MOORE,                                    No. 13-56979

               Plaintiff - Appellant,            D.C. No. 3:13-cv-00341-JLS-
                                                 MDD
 v.

TRI-CITY HOSPITAL FOUNDATION;                    MEMORANDUM*
et al.,

               Defendants - Appellees.


                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Brenda Moore appeals pro se from the district court’s judgment dismissing

her civil action alleging federal and state law claims in connection with medical

care provided at the Tri-City Hospital emergency department. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915(e)(2) for failure to state a claim, Barren v. Harrington, 152 F.3d
1193, 1194 (9th Cir. 1998) (order), and we affirm.

      The district court properly dismissed Moore’s claim under the Health

Insurance Portability and Accountability Act (“HIPPA”) because “HIPAA . . . does

not provide for a private right of action.” Webb v. Smart Document Sols., LLC,

499 F.3d 1078, 1082 (9th Cir. 2007).

      The district court properly dismissed Moore’s claim under the Emergency

Medical Treatment and Active Labor Act (“EMTALA”), 42 U.S.C. § 1395dd,

against the doctor defendants because “EMTALA does not allow private suits

against physicians.” Eberhardt v. City of Los Angeles, 62 F.3d 1253, 1257 (9th

Cir. 1995). The district court properly dismissed Moore’s EMTALA claim against

defendants Tri-City Hospital Foundation and Tri-City Healthcare District because

Moore failed to allege facts sufficient to show a violation of EMTALA. See

Jackson v. East Bay Hosp., 246 F.3d 1248, 1255-56 (9th Cir. 2001) (recognizing

that EMTALA imposes no standard of care for screening patients; “the touchstone

is whether . . . the procedure is designed to identify an emergency medical

condition that is manifested by acute and severe symptoms[,]” which is determined

by whether an examination is comparable to that “offered to other patients


                                          2                                   13-56979
presenting similar symptoms . . . .” (citations and internal quotation marks

omitted)).

      The district court properly dismissed Moore’s damages claims against the

state court judge and commissioner because these defendants are immune. See

Franceschi v. Schwartz, 57 F.3d 828, 830-31 (9th Cir. 1995) (commissioner is

entitled to judicial immunity from damages liability for claims arising out of

official acts or the performance of judge-like functions); Ashelman v. Pope, 793
F.2d 1072, 1075 (9th Cir. 1986) (“Judges and those performing judge-like

functions are absolutely immune from damage liability for acts performed in their

official capacities.”). Moreover, to the extent that Moore sought to overturn these

defendants’ rulings, the district court properly dismissed for lack of subject matter

jurisdiction under the Rooker-Feldman doctrine because Moore’s action is a

forbidden “de facto appeal” of a prior state court judgment and raised claims that

are “inextricably intertwined” with that judgment. See Noel v. Hall, 341 F.3d
1148, 1154, 1163-65 (9th Cir. 2003) (discussing Rooker-Feldman doctrine).

      The district court did not abuse its discretion in denying Moore’s recusal

request as Moore advanced no factual or legal basis for recusal. See United States

v. Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010) (setting forth standard of review).

      We reject Moore’s contention that the district court was biased against her.


                                           3                                     13-56979
      We reject Moore’s contention that her constitutional rights were violated by

not being able to cross-examine defendants. Because the district court properly

dismissed Moore’s action on the pleadings, Moore had no right to discovery or to

cross-examine defendants.

      We do not consider Moore’s new allegation of slander raised for the first

time on appeal. See Cold Mountain v. Garber, 375 F.3d 884, 891 (9th Cir. 2004).

      AFFIRMED.




                                         4                                  13-56979